 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 VINCENZA RABENN
   ADRIAN T. KINSELLA
 3 Assistant United States Attorney
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5 Facsimile: (916) 554-2900

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT
 9                                  EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:21-CR-0020-MCE
12                                Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                         TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                           ORDER
14   NEHEMIAH AVILA,                                     DATE: June 24, 2021
     CEASAR MARTINEZ, and                                TIME: 10:00 a.m.
15   RICARDO MARMOLEJO,                                  COURT: Hon. Morrison C. England, Jr.
16                                Defendants.
17

18                                              BACKGROUND

19          This case is set for a status hearing on June 24, 2021. On May 13, 2020, this Court issued

20 General Order 618, which suspends all jury trials in the Eastern District of California “until further

21 notice.” Under General Order 618, a judge “may exercise his or her authority to continue matters,

22 excluding time under the Speedy Trial Act with reference to the court’s prior General Order 611 issued

23 on March 17, 2020 . . . with additional findings to support the exclusion in the Judge’s discretion.”

24 General Order 618, ¶ 6 (E.D. Cal. May 13, 2020). In addition, any judge “may order case-by-case

25 exceptions” to General Order 618’s provisions “at the discretion of that Judge or upon the request of

26 counsel, after consultation with counsel and the Clerk of the Court to the extent such an order will

27 impact court staff and operations.” General Order 618, ¶ 7 (E.D. Cal. May 13, 2020). This and previous

28 General Orders were entered to address public health concerns related to COVID-19.

      STIPULATION REGARDING EXCLUDABLE TIME              1
30    PERIODS UNDER SPEEDY TRIAL ACT
 1           Although the General Orders address the district-wide health concern, the Supreme Court has

 2 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

 3 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

 4 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

 5 exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at

 6 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

 7 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

 8 or in writing”).

 9           Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

10 and inexcusable—General Orders 611, 612, 617, and 618 require specific supplementation. Ends-of-

11 justice continuances are excludable only if “the judge granted such continuance on the basis of his

12 findings that the ends of justice served by taking such action outweigh the best interest of the public and

13 the defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable

14 unless “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that

15 the ends of justice served by the granting of such continuance outweigh the best interests of the public

16 and the defendant in a speedy trial.” Id.

17           The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

18 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

19 natural disasters, or other emergencies, this Court has discretion to order a continuance in such
20 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

21 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

22 recognized that the eruption created “appreciable difficulty” for the trial to proceed. Id. at 767-69; see

23 also United States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time

24 following the September 11, 2001 terrorist attacks and the resultant public emergency).

25           The coronavirus poses a similar, albeit more enduring, “appreciable difficulty” to the prompt

26 proceedings mandated by the statutory rules. Recently, the Ninth Circuit enumerated a “non-

27 exhaustive” list of seven factors it found to be “relevant” in considering ends-of-justice Speedy Trial Act

28 continuances “in the context of the COVID-19 pandemic.” United States v. Olsen, --- F.3d ---, 2021 WL

       STIPULATION REGARDING EXCLUDABLE TIME               2
30     PERIODS UNDER SPEEDY TRIAL ACT
 1 1589359 at *7 (9th Cir. Apr. 23, 2021). That non-exhaustive list includes: (1) whether a defendant is

 2 detained pending trial; (2) how long a defendant has been detained; (3) whether a defendant has invoked

 3 speedy trial rights since the case’s inception; (4) whether a defendant, if detained, belongs to a

 4 population that is particularly susceptible to complications if infected with the virus; (5) the seriousness

 5 of the charges a defendant faces, and in particular whether the defendant is accused of violent crimes;

 6 (6) whether there is a reason to suspect recidivism if the charges against the defendant are dismissed;

 7 and (7) whether the district court has the ability to safely conduct a trial. Id.

 8          In light of the foregoing, this Court should consider the following case-specific facts in finding

 9 excludable delay appropriate in this particular case under the ends-of-justice exception, § 3161(h)(7)

10 (Local Code T4). If continued, this Court should designate a new date for the hearing. United States v.

11 Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any pretrial continuance must be “specifically

12 limited in time”).

13                                                STIPULATION

14          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

15 through defendant’s counsel of record, hereby stipulate as follows:

16          1.      By previous order, this matter was set for a status hearing on June 24, 2021.

17          2.      By this stipulation, defendants now move to continue the hearing until August 12, 2021,

18 and to exclude time between June 24, 2021, and August 12, 2021, under 18 U.S.C. § 3161(h)(7)(A),

19 B(iv) [Local Code T4].
20          3.      The parties agree and stipulate, and request that the Court find the following:

21                  a)      The government has represented that the discovery associated with this case

22          includes criminal history documents; reports of investigation; videos; and Title III wire materials

23          for five phone accounts, including wire intercepts, line sheets, and affidavits. All of this

24          discovery has been either produced directly to counsel and/or made available for inspection and

25          copying. Additional discovery is forthcoming.

26                  b)      Counsel for defendants desire additional time to consult with their clients, review

27          the current and forthcoming discovery, conduct investigation and research related to the current

28          charges, to discuss potential resolutions with their clients, to prepare pretrial motions, and to

      STIPULATION REGARDING EXCLUDABLE TIME               3
30    PERIODS UNDER SPEEDY TRIAL ACT
 1           otherwise prepare for trial.

 2                   c)     Counsel for defendant believe that failure to grant the above-requested

 3           continuance would deny them the reasonable time necessary for effective preparation, taking into

 4           account the exercise of due diligence.

 5                   d)     The government does not object to the continuance.

 6                   e)     In addition, because of the public health concerns cited by the General Orders and

 7           presented by the evolving COVID-19 pandemic, an ends-of-justice delay is particularly apt in

 8           this case.

 9                   f)     Based on the above-stated findings, the ends of justice served by continuing the

10           case as requested outweigh the interest of the public and the defendant in a trial within the

11           original date prescribed by the Speedy Trial Act.

12                   g)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

13           et seq., within which trial must commence, the time period of June 24, 2021 to August 12, 2021,

14           inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

15           because it results from a continuance granted by the Court at defendant’s request on the basis of

16           the Court’s finding that the ends of justice served by taking such action outweigh the best interest

17           of the public and the defendant in a speedy trial.

18 //

19
20 //

21

22 //

23

24 //

25

26 //

27

28 //

        STIPULATION REGARDING EXCLUDABLE TIME              4
30      PERIODS UNDER SPEEDY TRIAL ACT
 1          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5

 6
      Dated: June 21, 2021                                   PHILLIP A. TALBERT
 7                                                           Acting United States Attorney
 8
                                                             /s/ ADRIAN T. KINSELLA
 9                                                           ADRIAN T. KINSELLA
                                                             Assistant United States Attorney
10

11
      Dated: June 21, 2021                                   /s/ TODD D. LERAS
12                                                           TODD D. LERAS
                                                             Counsel for Defendant
13                                                           RICARDO MARMOLEJO
14

15    Dated: June 21, 2021                                   /s/ MICHAEL D. LONG
                                                             MICHAEL D. LONG
16                                                           Counsel for Defendant
                                                             CEASAR MARTINEZ
17

18    Dated: June 21, 2021                                   /s/ DINA SANTOS
                                                             DINA SANTOS
19                                                           Counsel for Defendant
                                                             RICARDO MARMOLEJO
20

21
                                                     ORDER
22
            IT IS SO ORDERED.
23
     Dated: June 23, 2021
24

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME              5
30    PERIODS UNDER SPEEDY TRIAL ACT
